1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                            EASTERN DISTRICT OF CALIFORNIA
9
10   MASTRONARDI INTERNATIONAL            )       Case No.: 1:18-cv-00737 AWI JLT
     LIMITED,                             )
11                                        )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
               Plaintiff,
                                          )
12
          v.                              )       Pleading Amendment Deadline: 1/31/2020
13                                        )
     SUNSELECT PRODUCE (CALIFORNIA),      )       Discovery Deadlines:
14   INC.,                                )             Initial Disclosures: 10/24/2019
               Defendant.                 )             Non-Expert: 6/19/2020
15                                        )             Expert: 11/6/2020
16                                        )             Mid-Discovery Status Conference:
                                          )             3/17/2020 at 8:30 a.m.
17   AND RELATED CROSS-CLAIMS             )
                                          )       Non-Dispositive Motion Deadlines:
18                                                      Filing: 12/4/2020
19                                                      Hearing: 1/8/2021

20                                                Dispositive Motion Deadlines:
                                                         Filing: 2/5/2021
21                                                       Hearing: 3/22/2021
22
                                                  Settlement Conference:
23                                                       6/9/2020 at 9:00 a.m.
                                                         510 19th Street, Bakersfield, CA
24
                                                  Pre-Trial Conference:
25
                                                         5/6/2021 at 10:00 a.m.
26                                                       Courtroom 2

27                                                Trial: 7/13/2021 at 8:30 a.m.
                                                         Courtroom 2
28                                                       Jury trial: 5 days

                                              1
1    I.      Date of Scheduling Conference

2            September 24, 2019.

3    II.     Appearances of Counsel

4            Kathryn Diemer and Jason Klinowski appeared on behalf of Plaintiff/Counter-Defendant.

5            Colin Kemp appeared on behalf of Defendant/ Counter-Plaintiff.

6    III.    Information Concerning the Court’s Schedule

7            Out of fairness, the Court believes it is necessary to forewarn litigants that the Fresno Division

8    of the Eastern District of California now has the heaviest District Court Judge caseload in the nation.

9    While the Court will use its best efforts to resolve this case and all other civil cases in a timely manner,

10   the parties are advised that not all of the parties’ needs and expectations may be met as expeditiously as

11   desired. As multiple trials are set to begin upon the same date, parties may find their case trailing with

12   little notice before the trial begins. The law requires the Court to give any criminal trial priority over

13   civil trials or any other matter. The Court must proceed with a criminal trial even if a civil trial was

14   filed earlier and set for trial first. Continuances of any civil trial under these circumstances will no

15   longer be entertained, absent a specific and stated finding of good cause. All parties are informed that

16   any civil trial set to begin during the time a criminal trial is proceeding will trail the completion of the

17   criminal trial.

18           The parties are reminded of the availability of a United States Magistrate Judge to conduct all

19   proceedings in this action. A United States Magistrate Judge is available to conduct trials, including

20   entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and Local

21   Rule 305. The same jury pool is used by both United States Magistrate Judges and United States

22   District Court Judges. Any appeal from a judgment entered by a United States Magistrate Judge is

23   taken directly to the United States Court of Appeal for the Ninth Circuit. The parties are informed that

24   no substantive rulings or decisions will be affected by whether a party chooses to consent.

25           Finally, the Fresno Division of the Eastern District of California, whenever possible, is utilizing

26   United States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant

27   to the Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance

28   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern


                                                          2
1    District of California.

2           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

3    conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

4    SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

5    whether they will consent to the jurisdiction of the Magistrate Judge.

6    IV.    Pleading Amendment Deadline

7           Any requested pleading amendments are ordered to be filed, either through a stipulation or

8    motion to amend, no later than January 31, 2020.

9    V.     Discovery Plan and Cut-Off Date

10          The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

11   on or before October 24, 2019.

12          The parties are ordered to complete all discovery pertaining to non-experts on or before June

13   19, 2020, and all discovery pertaining to experts on or before November 6, 2020.

14          The parties are directed to disclose all expert witnesses, in writing, on or before July 31, 2020,

15   and to disclose all rebuttal experts on or before September 11, 2020. The written designation of

16   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

17   and (C) and shall include all information required thereunder. Failure to designate experts in

18   compliance with this order may result in the Court excluding the testimony or other evidence offered

19   through such experts that are not disclosed pursuant to this order.

20          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

21   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

22   included in the designation. Failure to comply will result in the imposition of sanctions, which may

23   include striking the expert designation and preclusion of expert testimony.

24          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

25   disclosures and responses to discovery requests will be strictly enforced.

26          A mid-discovery status conference is scheduled for March 17, 2020 at 8:30 a.m. before the

27   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

28   California. Counsel SHALL file a joint mid-discovery status conference report one week before the


                                                        3
1    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

2    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

3    completed as well as any impediments to completing the discovery within the deadlines set forth in this

4    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

5    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

6    intent to appear telephonically no later than five court days before the noticed hearing date.

7    VI.     Pre-Trial Motion Schedule

8            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

9    than December 4, 20201, and heard on or before January 8, 2021. Non-dispositive motions are heard

10   at 9:00 a.m., before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the United

11   States District Courthouse located at 510 19th Street, Bakersfield, California.

12           No written discovery motions shall be filed without the prior approval of the assigned

13   Magistrate Judge. A party with a discovery dispute must first confer with the opposing party in a good

14   faith effort to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the

15   moving party promptly shall seek a telephonic hearing with all involved parties and the Magistrate

16   Judge. It shall be the obligation of the moving party to arrange and originate the conference call to the

17   court. To schedule this telephonic hearing, the parties are ordered to contact Courtroom Deputy Clerk,

18   Susan Hall at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with

19   Local Rule 251 with respect to discovery disputes or the motion will be denied without prejudice

20   and dropped from calendar.

21           In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

22   time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

23   notice of motion must comply with Local Rule 251.

24           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

25   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

26   receives a written notice of the intent to appear telephonically no later than five court days before the

27
28             1
                 Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery
     of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                               4
1    noticed hearing date.

2           All dispositive pre-trial motions shall be filed no later than February 5, 2021, and heard no

3    later than March 22, 2021, in Courtroom 2 at 8:30 a.m. before the Honorable Anthony W. Ishii, United

4    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

5    and Local Rules 230 and 260.

6    VII.   Motions for Summary Judgment or Summary Adjudication

7           At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

9    to be raised in the motion. The purpose of the meeting shall be to: 1) avoid filing motions for summary

10   judgment where a question of fact exists; 2) determine whether the respondent agrees that the motion

11   has merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

12   briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement before the

13   parties incur the expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

14          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

15   statement of undisputed facts at least five days before the conference. The finalized joint statement

16   of undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

17   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

18   statement of undisputed facts.

19          In the notice of motion, the moving party SHALL certify that the parties have met and

20   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

21   Failure to comply may result in the motion being stricken.

22   VIII. Pre-Trial Conference Date

23          May 6, 2021, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

24          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

25   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

26   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

27          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

28   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.


                                                         5
1    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

2    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

3    Court to explain the nature of the case to the jury during voir dire.

4    IX.      Trial Date

5             July 13, 2021, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

6    States District Court Judge.

7             A.       This is a jury trial.

8             B.       Counsels' Estimate of Trial Time: 5 days.

9             C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

10   California, Rule 285.

11   X.       Settlement Conference

12            A settlement conference is scheduled for June 9, 2020 at 9:00 a.m., located at 510 19th Street,

13   Bakersfield, California.

14            Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

15   appear at the Settlement Conference with the parties and the person or persons having full authority

16   to negotiate and settle the case on any reasonable terms2discussed at the conference. Consideration of

17   settlement is a serious matter that requires preparation prior to the settlement conference. Set forth

18   below are the procedures the Court will employ, absent good cause, in conducting the conference.

19            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

20   fax or e-mail, a written itemization of damages and a meaningful3 settlement demand which includes a

21   brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

22   settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

23   with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

24   appropriate.

25
               2
26               Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a
     person whose recommendations about settlement are relied upon by the ultimate decision makers.
27             3
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
28   however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this should
     trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the settlement
     conference via stipulation.

                                                                  6
1           If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

2    Confidential Settlement Conference Statement, as described below. Copies of these documents shall

3    not be filed on the court docket.

4                    CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

5           At least five court days before the settlement conference, the parties shall submit, directly to

6    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

7    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

8    any other party, although the parties may file a Notice of Lodging of Settlement Conference

9    Statement. Each statement shall be clearly marked "confidential" with the date and time of the

10   Settlement Conference indicated prominently thereon.

11          The Confidential Settlement Conference Statement shall include the following:

12          A.      A brief statement of the facts of the case.

13          B.      A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

14                  the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

15                  the claims and defenses; and a description of the major issues in dispute.

16          C.      A summary of the proceedings to date.

17          D.      An estimate of the cost and time to be expended for further discovery, pretrial and trial.

18          E.      The relief sought.

19          F.      The party's position on settlement, including present demands and offers and a history of

20                  past settlement discussions, offers and demands.

21   XI.    Requests for Bifurcation, Appointment of Special Master, or other

22          Techniques to Shorten Trial

23          Not applicable at this time.

24   XII.   Related Matters Pending

25          The parties report this action is “related to a matter pending in an arbitration before the British

26   Columbia International Commercial Arbitration Centre, which is currently set for hearing in February

27   2020.” (Doc. 36 at 16)

28   ///


                                                        7
1    XIII. Compliance with Federal Procedure

2           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

3    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

4    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

5    handle its increasing case load, and sanctions will be imposed for failure to follow both the Federal

6    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

7    XIV. Effect of this Order

8           The foregoing order represents the best estimate of the court and counsel as to the agenda most

9    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

10   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

11   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

12   subsequent status conference.

13          The dates set in this order are firm and will not be modified absent a showing of good

14   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

15   contained herein will not be considered unless they are accompanied by affidavits or declarations,

16   and where appropriate attached exhibits, which establish good cause for granting the relief

17   requested.

18          Failure to comply with this order may result in the imposition of sanctions.

19
20   IT IS SO ORDERED.

21      Dated:     September 24, 2019                            /s/ Jennifer L. Thurston
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                                                          8
